 MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.517for the over-the-road drivers and coordinates deliveries to thebranches.He assigns routes to the over-the-road drivers and directsthe loading and unloading of the trucks.While he does not have theauthority to hire or discharge employees he does have the authorityto discipline and adjust grievances of employees.Accordingly, uponthe record as a whole, we find that Hoffman is a supervisor withinthe meaning of the Act, and we shall therefore exclude him fromthe unit.Accordingly, we find that the following employees constitute a unitappropriate for purposes of collective bargaining within the meaningof the Section 9 (b) of the Act :All of the Employer's production, maintenance, and distributionemployees in Charlotte, Asheville, Fayetteville, and Salisbury, NorthCarolina; and Greenville, Columbia, Charleston, and Florence, SouthCarolina, excluding office clerical employees, branch managers, thedispatcher, and all other supervisors as defined in the Act.Although the unit found appropriate is broader than that initiallysought by the Petitioner, the Petitioner has indicated its ability tomake a showing in such a unit. Accordingly, we instruct the RegionalDirector not to proceed with the election herein directed until he shallhave first determined that the Petitioner has made an adequate andtimely showing of interest among the employees in the appropriateunit.,[Text of Direction of Election omitted from publication.]4 ForemostDairies, Inc.,118 NLRB1424,1428, footnote 7.Miami Valley Carpenters'DistrictCouncil of Dayton, Ohio,United Brotherhood of Carpenters and Joiners of America,AFL-CIO [B.G. Danis Company,Inc.]andC.H. Chester.Case No. 9-CB-83Pd.November 1, 1960DECISION AND ORDEROn April 4, 1960, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].129 NLRB No. 65. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, briefs, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that :Respondent, Miami Valley Carpenters' District Council of Dayton,Ohio, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, its officers, representatives, and agents shall :1.Cease and desist from :(a)Causing or attempting to cause B. G. Danis Company, Inc.,,its officers, agents, successors, or assigns, to discriminate against its.employees in violation of Section 8(a) (3) of the Act.(b) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which we find will effectu-ate the policies of the Act :(a) Immediately write the B. G. Danis Company, Inc., and send acopy to Cabble H. Chester, 920 Superior Avenue, Dayton, Ohio, stat-ing that it withdraws all objections to the employment of and to theworking of Cabble H. Chester with the same rights and privilegesB. G. Danis Company, Inc., grants to all its employees.(b)Make whole Cabble H. Chester for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(c)Post in conspicuous places in Respondent District Council'soffice or union hall in Dayton, Ohio, where notices to members arecustomarily posted, copies of the notice attached hereto marked"Appendix A." 2 Copies of said notice, to be furnished by the Re-1We do not adopt the Trial Examiner's finding that the Respondent's business agentthreatenedChargingPartyChesterwith bodily harm, thereby violating Section8(b) (1) (A).We note that when Chester asked if he would be thrown bodily off the job,the business agent did not reply in the affirmative,but answered only that Chester justwould not work. In our view, this response Is too ambiguous to form the basis of afinding that Respondent threatened Chester with bodily harm.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.519'gional Director for the Ninth Region, shall, after being duly signed byan official representative of the Respondent, be posted by it immedi-ately upon receipt thereof, and maintained by it for a period of 60consecutive days thereafter, in conspicuous places including all placeswhere notices to members of Respondent District Council and the con-stituent locals thereof are customarily posted.Reasonable steps shallbe taken by said Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Ninth Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith.APPENDIX APursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our members that :WE WILL NOT cause or attempt to cause B. G. Danis Company,Inc., or any other employer within our territorial jurisdiction, to,discriminate against employees or prospective employees in vio-lation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees;or prospective employees of B. G. Danis Company, Inc., or anyother employer within our territorial jurisdiction, in the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL make whole Cabble H. Chester for any loss of pay he,may have suffered as a result of our discriminatory action againsthim.WE WILL notify, in writing, B. G. Danis Company, Inc., that we.have no objection to the hiring or employment of Cabble H.Chester by that Company.MIAMI VALLEY CARPENTER' DISTRICT COUN-CIL OF DAYTON, OHIO, UNITED BROTHER-HOOD OFCARPENTERS AND JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof,.and mustnot be altered, defaced, or covered by any othermaterial- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Alba B. Martin,the duly designated Trial Examiner, in Dayton, Ohio, on January 19 and 20, 1960,on complaint of the General Counsel and answer of Miami Valley Carpenters' Dis-trictCouncil of Dayton, Ohio, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, the Respondent, referred to herein as Respondent and Respond-ent District Council.The issues litigated were whether Respondent caused or at-tempted to cause the employer of Cabble H. Chester to discriminate against Chesterin violation of Section 8(a)(3), and whether Respondent restrained and coercedChester, in violation of Section 8(b) (2) and 8(b) (1) (A) of the Act.At the conclu-sion of the testimony the General Counsel and Respondent made short oral summa-tions.Respondent filed a brief, which has been carefully considered.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERB. G. Danis Company, Inc., herein called the Danis Company, is an Ohio corpora-tion engaged in a general construction business, with its principal office and place ofbusiness at Dayton, Ohio.During the 12 months prior to issuance of the complaint,which is a representative period, the Danis Company had an indirect outflow of itsproducts and services in interstate commerce of a value in excess of $50,000, andduring the same period it had a direct inflow of materials and equipment in inter-state commerce, of a value in excess of $100,000.The parties stipulated, and Ifind, that Respondent is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent District Council and Local Union No. 104, affiliated with Respond-ent District Council, are each labor organizations as defined in Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Causing the discriminatidn against ChesterCabble H. Chester, a carpenter, was hired as a new employee by B. G. Danis'Company, Inc., for temporary work consisting of installing, with other carpenters,some science equipment cabinets in one wing of a new school building on what wasknown as the Nettie Lee Roth School job. Chester began working June 15, 1959,and, but for the termination of his employment on June 18, discussed herein, his em-ployment would have continued through June 23, when the special job of installingthe cabinets was completed and the several other carpenters performing that specialwork were laid off or transferred to other assignments.Chester was employed by Danis' superintendent on the job, Guy Markland, forwhom Chester had worked some 6 years before and who was, to Chester's knowl-edge a member of Local Union 104. After all arrangements had been made andChester was actually on the job ready to go to work, according to Chester's credibleand credited testimony, Chester informed Markland and also the company foremanand union steward on the job, Loyal Barger, that he had had trouble in Cincinnati,that Local Union 1807, with which he was then affiliated, had refused to take hisdues which he had tendered, and that he had a check it had returned to prove it.Commenting "you certainly put me in a jam" Markland nevertheless permitted Ches-ter to go to work.Markland suggested to Barger that "you had better call theUnion."Then in the presence of Markland (Chester was out of the room) Barger made atelephone call and asked for William Weber, business agent of Respondent.Mark-land heard Barger ask for Weber but left and did not overhear the conversation.Barger did not reach Weber but did inform another business representative of Re-spondent that there was a man on his job whose dues were in arrears. Barger told'Chester in substance that a representative of the Union would be out to the job.Although there is testimony to the contrary, I credit Barger's testimony that atthe time Chester was hired Barger was serving as both foreman and steward. Bar-ger testified that Markland put him in charge of installing the science equipmentcabinets before any of the three carpenters who assisted him on that work wereassigned to that work-Chester, Lee Webber, and Thomas McQuain. MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.521Although in substance Respondent contended that Barger was not, I find thatBarger was a supervisor within the meaning of the Act.He was in charge of install-ing the science equipment in about "a dozen rooms" in one wing of the four-level,five-wing, school building.His immediate supervisor was Superintendent Markland,who was directly or indirectly in charge of the entire project.At one point in histestimony Barger volunteered, "there was days when Markland never got around upon the floor where I would be or back in the corridor where I would be working."As foreman his duties were to assign work to the carpenters and see that they did itproperly.He showed them what to do and how to do it, where and how the cabinetswere to be placed.He laid out the work, and kept coordination among the men.On the entire record I find and hold that in the interest of the Danis Company, Bar-ger had authority to assign and responsibility to direct the three carpenters underhim and that the exercise of such authority required the use of independent judgment.Later that day, June 15, Markland informed his superior, Vice President andGeneral Manager Charles W. Danis, that Markland had hired a new carpenter whohad gone to work that morning and that Markland had learned after the man hadbeen at work that he was not a union member. After hearing what Markland knewabout Chester's suspension from membership, Danis instructed Markland that underno circumstances except lack of work was Chester to be laid off this job.Danistestified that by these instructions he intended to be protecting Chester's job.During the evening of Tuesday, June 16, Thomas McQuain, a carpenter, appliedto Superintendent Markland for a job and was hired.McQuain had earlier recom-mended Chester for a job and Markland had hired him. In the Tuesday conversa-tionMarkland told McQuain, according to the latter's credited testimony, that "Igot in a jam over Chester . . . he doesn't have any card and he is getting me in ajam . . . if I would have known he didn't have a card I wouldn't have hired him."On Tuesday or Wednesday, June 16 or 17, Foreman Barger calledBusinessRepresentativeWilliam Weber and told him that Chester was working on his job,that his dues were in arrears and that Chester had said he had a fine against him inCincinnati.On Thursday, June 18, at about lunchtime William Weber went to the job andaskedMarkland, according to the latter's credited testimony, where Chester wasworking, and then went in the direction indicated.When he got to the wing of thelarge building where Barger and his group of three other carpenters were working heasked Barger where Chester was and Barger told him.When Weber found Chesterhe talked with him in the presence of some other carpenters.Weber asked Chesterfor his working card and when Weber saw from the card that Chester was over 3months in arrears in his dues, Weber told him that he would have to get his duespaid up and that he would have to "go in and get fixed up " Chester told Weber thathe had sent in his dues, which had been refused. In substance Chester told Weberthat he did not see how he could get fixed up because he had no intention of payingthe fine which had been levied against him and his Local would not accept his duesuntil he first paid the fine.Weber told Chester he would have to pay his dues bythe next morning if he wanted to work the next day.At about this point in theconversation Barger joined the group or the group joined Barger.Weber toldBarger that he could not serve as both foreman and steward.Weber asked Bargerto get another carpenter who was working on the job, Allen Himes, which Bargerdid, and Weber then appointed Himes as union steward.Then, according to thecredited testimony of Chester and Richard Neutzling, a neutral in the dispute whohappened to be there, Weber instructed Himes and Barger that if Chester's dueswere not paid up by the next day Chester was not to go to work.'When Chesterasked Weber if that meant that he would be bodily thrown off the job Weber repliedthat Chester just would not work.Chester told Weber that he did not want to haveany trouble with him.As Weber's instructionswere given in front of him and to him Foreman Barger,fully understanding that Respondent, through its business representative, was dictatingthe conditions under which Chester would be permitted to remain on the job, heldhis silence.Whatever duty he had as foreman in the circumstances he did notperform.He never reported this matter to Superintendent Markland or Vice1 Chester testified that Weber told Himes, "Chester does not work tomorrow unless hehas a paid-up card. . . . You understand this?"Himes replied, "Yes."Then Webersaid, "Did you hear that, Loyal9" Barger replied, "Yes." Neutzling testified that afteran argumentbetweenWeber and Chester about Chester's back dues and his fine, and"inter-union law," which took place in front of Barger, Weber told Barger and Himes thatChester"couldn'twork on the job . . . if he didn't have a paid-up card " 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident and GeneralManager Danis,or any othersuperior officer in the DanisCompany.On his wayout of the building Business RepresentativeWeber tookHimes downto Superintendent Markland and told the latter that now Himeswas the unionsteward on the job. In Markland's presence,as admittedby Marklandon cross-examination,Weber instructedHimesthat if Chester's dueswere not paid up thefollowing morningHimes should call Weber.Shortly before the close of work thatafternoonChesterwent to SuperintendentMarkland and told him that he was quitting in order to avoid causing any trouble.They discussed how and when Chester wanted to be paid.After work that afternoon Marklandcameupon Chester and McQuain at theircar gettingreadyto leavethe property.Chester thanked Markland for the job, toldhim he was sorry to give him any trouble, and added that he thought it best to getoff the job because he did not want to cause any more trouble.According toChester's and McQuain's credited testimony Markland said in substance that if hehad known Chester did not have a paid-up working card he certainly would nothave hired him.Knowing full well that Chester was being caused to leave the job by the Union,whatever duties or obligations Markland had in the circumstances he did not perform.On the entire record Markland's testimony that he did not suspect why Chester wasleaving the job is not credited.As Chester was leaving his place of work that afternoon, Foreman Barger sawChester carrying his toolbox out.Although to the initiated carrying one's toolboxout generallysignifiedthat the carpenter was leaving the job for good, Barger saidnothing to Chester about hisleaving anddid nothing about it.This was understand-able because, as he well knew, by calling the union hall Monday and on WednesdaycallingWeber, Barger hadinitiatedthe chain of events which resulted in Chester'sbeing forced off the job.At a union meeting the following night, June 19, 1959,BusinessRepresentativeWilliam Weber told one James Napier, according to the credited testimony of Napierand Samuel Thomas who overheard the conversation,in substancethatWeber hadto run Chester off a job, that if Chester had done what he should have done, namelypay his fine, he could have worked, but as it was now the could not work in thislocality for at least 5 months?The fine referred to was a fine of $100levied againstChester by another District'Council than Respondent, by the Ohio Valley District Council, with headquarters inCincinnati, Ohio, for failure to appear and stand trial before a trial board of thatDistrictCouncil uponunioncharges not related to the nonpayment of dues orinitiation fees involving alleged violations of the United Brotherhood's constitutionand laws.Chester had not paid thisfine northe $50 of it required to be paid onaccount to qualify Chester to perfect an appeal to the general president of the UnitedBrotherhood of Carpenters and Joiners of America, the parent body of both DistrictCouncils and Chester's Local to which payment was to be made under the constitu-tion and laws of the parent body. Chester's dues were paid through February 1959.When, on about May 26, 1959, Chester had tendered 4 months' dues by check,which was a method of paying dues he had frequently used without refusal, hisuncashed check and uncredited dues book were promptly returned by the LocalUnion. In addition to the fine, the trial board had recommended, and the District'Council had concurred, that Chester be expelled from the United Brotherhood.SuperintendentMarkland, Foreman Barger, andBusinessRepresentativeWeberwere all members of Local Union 104, whichwas one ofthe constituentlocal unionsof the Respondent District Council.The general laws of the United Brotherhood,which governed them and theRespondentDistrict Council, provided,inter alia,that"members who.become foremen, must comply with Unionrules and hire nonebut members of the United Brotherhood."The bylaws, trade, and working rulesof the Respondent District Council, provided,interalia,that "SEC. 104. No memberwill be permitted to work with non-Unioncarpenters"; "SEC. 38. All foremen andsub-foremen must be members of the United Brotherhoodand be in possession ofcurrent working cards and paid up.All foremen shall comply with the By-Laws andWorking Rules of the Miami Valley Carpenters' District Council"; "SEC. 40. Super-intendentsmust give all instructions to the Carpenter Foremanand not to the men";"SEC. 43. Any foreman found guilty of breaking any rule of the District Council2 Thomas' testimony shows this period of time to have been5months,which is obvi-ously the correct figure.The typographical error reading"minutes" in Napier's testi-mony is hereby corrected to read "months." MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.523or causing men to do so under his direction, shall be fined not less than ten ($10.00)dollars"; "Sac. 44. All foremen shall cooperate with the steward and theBusinessRepresentative to make the job strictly Union in every detail; failing to do so saidforeman shall be fined not less than ten ($10.00) dollars."B. Respondent's contentions and my conclusionsOn this record there is no doubt whatsoever that the proximate cause of Chester'sleaving the job for good on June 18 and his nonreturn to it on June 19 was BusinessRepresentativeWeber's instructions to him, Foreman Barger and Steward Himesshortly after lunchtime on June 18, and the failure of either Barger or Marklandto lift a hand to save Chester's job.But for Weber's statements Chester would havecontinued working on the job through the following Tuesday, June 23.Marklandtestified he was doing good work.No other reason for his leaving was advancedor proven.That the action of Weber and the nonaction of Barger and Markland were incompliance with their union's rules and laws did not excuse them from obeying theFederal law, whether occurring out of willfulness or ignorance.As has been seen,considered independently or together, the general laws of the parent body, theUnited Brotherhood, and the bylaws, trade, and working rules of Respondent DistrictCouncil, imposed closed-shop conditions not permitted under the amended Act.The record established that Weber's action and Barger's and Markland's inaction,were inspired by their Union's rules and laws.Admitting several times-to Chester,to McQuain, and on June 18 to them together-that he was "in a jam" over Chesterand would not have hired him in the first place if he had then known Chester's dueswere not paid up, Markland took no action to assert his and his Company's right`_ohire and fire on this job and to protect Chester's job, because to do so would makenim subject to a fine for noncompliance with union rules and subject to censurefor relaxing the closed-shop conditions demanded by the union rules.For the samereason Foreman Barger, knowing that Chester owed a fine and was in arrears in hisdues, took no action to protect Chester's job?Not only did Markland and Barger not protect Chester's job, but they both wereinstrumental in calling Chester's delinquency to the attention of the Respondent-Markland suggesting to Barger on June 15 that he call the Union, and Barger twicedoing so, once to the Respondent's office and the second time to Business Representa-tiveWeber personally.In doing so Markland and Barger were acting in theircapacities as union members and, in the case of Barger, as the union steward onthe job.As Markland and Barger were also agents of the Danis Company, by their actionin calling Chester's delinquency to the attention of the Union and their inactionin failing to protect Chester's job, the Danis Company was associated with the exclu-sion of Chester from the job.AfterWeber gave him to understand in positive language that he was not goingto work on that job the next day unless his dues were paid up (which Weber knewinvolved his first paying his fine) Chester was justified in leaving the job and inrefraining from making any effort to force his right to work on the job the followingday, knowing that neither the foreman nor the superintendent would protect himor his jobCf.Fred P. Weissman Company, et al,69 NLRB 1002, 1004, enfd 170F. 2d 952 (C.A. 6), cert. denied 336 U.S. 972. Particularly was this true afterWeber's failure to deny, when asked by Chester, that Chester would be bodily thrownoff the job-which, under all the circumstances of this case, amounted to an impliedthreat of bodily harm if Chester showed up on the job the next day with his duesunpaid.It is well established that an employer is under a duty to insure that its right tohire, discharge, or transfer is not delegated to any antiunion or prounion group ofemployees.Accordingly the Board has frequently held with judicial approval thatan employer violates Section 8(a)(3) of the Act when he knowingly permits theexclusion of an employee from the plant by any union or antiunion group.LongviewFurniture Company,100 NLRB 301, 340, and cases cited on page 340. An employersWeber admitted that in August 1959he triedto enforce the Union's rules and lawsagainst a company with which the Union had no contrnet-which company erectedbleachers, backstops, and folding partitions in the gymnasium of this school building.Uncontradicted testimony showed that Barger also tried to enforce union rules and laws.In August, Barger was a union member but the record is silent as to whether he was thena foreman or a steward 524DECISIONSOF NATIONALLABOR RELATIONS BOARDwho takes no action to prevent the ejection of his employees by members of a rivalunion, is himself responsible for the ejection, such ejection being tantamount to adischarge.Hudson Motor Car Company,34 NLRB 815, 826, enfd. 128 F. 2d 528(C.A. 6).I find that effective the following morning, June 19, 1959, Chester, no longerin good standing in the United Brotherhood, was excluded from the job in an effortby Respondent District Council to enforce closed-shop conditions on the job.TheBoard would find that by taking no action to prevent Chester's exclusion from thejob-which was not required by any union-shop contract which applied to Chester,since he had worked only 4 days-the Danis Company discriminatorily dischargedChester in violation of Section 8(a) (3) of the Act.That there was a union-shopclause in existence would not be a defense for the further reason that the DanisCompany had knowledge through its foreman, Barger, and its superintendent,Markland, that Chester's dues had been tendered and that, therefore, Chester'smembership had been terminated for reasons other than his nontender of the dues.Respondent contended Chester quit and, alternatively, that Chester became inarrears on May 1, 1959, and that under the contract Respondent could properly askfor his removal from his job. Section 44A of the United Brotherhood's generallaws provided that ". . . a member does not fall in arrears until the end of themonth in which the member owes a sum equal to three months' dues." Chester'sdues were paid for February 1959.On or about May 26 he mailed a check for 4months' dues which I find was received by his local union prior to May 31. Thecheck was returned to him uncashed, in an envelope postmarked June 1, 1959.Onthis evidence I conclude that Chester would not have become in arrears until the endof May 31, and that before that Chester had tendered his dues for March, April,May, and June.Respondent contended in substance that Chester was not a new hire on June 15,1959, when he went to work, but was an old employee of the Danis Company whowas "called back to work" on that date; that, under the union-shop clause 4 of thethen-existing contract he was required, as an "employee" who was a member of theUnion on the effective date of the contract, May 26, 1958, to remain a member ofthe Union as a condition of employment. The record did not establish that Chesterwas an old employee who was beingrecalled.Marklanddid not call Chesterto come and fill the temporary job. Learning of the vacancy, Chester called Mark-land and asked foi the job.Markland called McQuain, who was unavailable butwho recommended Chester.Even then Markland did not telephone Chester andoffer torecallhim.Instead, Chester phoned Markland, who hired him, I find onthe entire record, asa new employee.I reach this conclusion notwithstanding thatwhen he reported for work on June 15, Chester was not asked to sign any "papers,records or anything" or any "withholding data"-for reasons which were not ex-plained in the record. In addition to the above, I credit Chester's testimony thatprior to his temporary employment on this school construction job Chester was nota "regular employee" of the Danis Company.By bringing direct pressure upon his foreman not to permit Chester to work thefollowing day unless his dues were paid up, Respondent through its agent, Weber,engaged in action which was "tantamount to a request to discriminate" with respectto the terms of Chester's employment, which action was "reasonably calculated tobring about that result." Such conduct necessarily encouraged union membership.It follows and I hold, that by causing and attempting to cause Chester's dischargethe Respondent District Council violated Section 8(b)(2) of the Act. I find furtherthat, by Weber's conduct in the presence of Chester and other employees, Respondentthreatened bodily harm and economic reprisal and thereby restrained and coercedemployees in the exercise of their rights in violation of Section 8(b)(1)(A) of theAct.SeeUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO;et al. (Endicott Church Furniture, Inc.),125 NLRB 853, and cases cited in footnotes8 and 9 thereof.The union-shop clause read as follows :All employees who are members of the Union on the effective date of this agree-ment shall be required to remain members of the Union as a condition of employ-ment daring the term of this agreement.New employees shall be required to becomeand remain members of the Union as a condition of employment from and after the31st day following the dates of their employment or the effective date of this agree-ment whicheveris later.During the first thirty (30) days after his original date of employment with theemployer, a new employee shall be on a trial basis and may be discharges [sic] atthe discretion of the employer. MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.525The General Counsel contended in substance that the record proved the existenceof an illegal exclusive hiring-hall arrangement or practice between the Danis Com-pany and the Respondent District Council with respect to the special job for whichChester was hired.In addition to the foreman only three carpenters worked on thatspecial job.The circumstances involving Chester, considered above, reveal dis-crimination against himafterhe was hired and assigned work by the Danis Com-pany.On his own initiative and without first clearing with the Union,MarklandhiredMcQuain even though the latter had been suspended from membership bythe District Council.His case was on appeal to the general president of the UnitedBrotherhood and in the meantime he was allowed to, and evidently did, pay duesto his local union.The third carpenter, Lee Webber, was transferred to the specialjob from another company job, and the record is silent as to the circumstances ofhis initial employment and as to whether he was a memberof theUnited Brother-hood.In these circumstances and on the entire record I do not find the provenexistence of an illegal exclusive hiring-hall arrangement or practice involving thespecial job.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Danis Company described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent District Council has engaged in the unfair laborpractices set forth above, I recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.Respondent District Council having caused and attempted to cause the dischargeof Chester from the Nettie Lee Roth School job, it is recommended that RespondentDistrict Council notify the Danis Company and Chester in writing that it has no ob-jection to the future employment of Chester by the Danis Company in a positionsubstantially equivalent to the one he held on the Nettie Lee Roth School job, withoutprejudice to his seniority or other rights and privileges. It is further recommendedthatRespondent District Council make Chester whole for any loss of pay hemay have suffered by reason of its discrimination against him,by paying to him anamount equal to that which he would have earned, but for the discrimination againsthim, from June 18 through June 23, 1959, when the special job was completed. It isalso recommended that Respondent District Council make Chester whole for anyloss of other rights and incidents of the employment relationship he may havesuffered by reason of the Respondent's unlawful conduct.Pen and Pencil WorkersUnion, Local 19593, AFL (Parker Pen Company),91NLRB 883.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.B.G. Danis Company, Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Miami Valley Carpenters' District Council of Dayton, Ohio, United Brother-hood of Carpenters and Joiners of America,AFL-CIO,is a labor organization withinthe meaning of Section 2(5) of the Act.3.By attempting to cause and by causing B. G. Danis Company, Inc., to dis-criminate against Cabble H. Chester in the hire and tenure of his employment,Respondent District Council has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) and Section 8(b)(1)(A) of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedthem by Section 7 of the Act,Respondent District Council has engaged in and isengaging in unfair labor practices within the meaning of Section 8(b) (1) (A) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-=merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]